 

Exhibit 10.107

 

FIRST AMENDMENT TO SUBLEASE AGREEMENT

 

THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (this “Amendment”) is made as of June
21, 2004 by and between SPRINT COMMUNICATIONS COMPANY, L.P., a Delaware limited
partnership (“Sublandlord”), and EQUINIX OPERATING CO., INC., a Delaware
corporation (“Subtenant”).

 

R E C I T A L S

 

A. Sublandlord and Subtenant entered into that certain Sublease Agreement dated
as of October 24, 2003 (the “Sublease”), with respect to certain premises
located at 1350 Duane Avenue, Santa Clara, California, as more particularly
described in the Sublease. Capitalized terms used but not defined herein shall
have the meanings set forth in the Sublease.

 

B. Sublandlord and Subtenant desire to amend the Sublease in the manner set
forth below.

 

A G R E E M E N T

 

NOW THEREFORE, in consideration of the agreements of Sublandlord and Subtenant
herein contained and other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Sublandlord and Subtenant hereby agree to modify
the Sublease as follows:

 

1. RENT MODIFICATION

 

Notwithstanding anything to the contrary in the Sublease, Section 7.1 shall be
deleted in its entirety and shall be replaced with the following:

 

“Subtenant shall pay to Sublandlord as “Monthly Base Rent” the following
amounts: (i) during the first 24 months and 12 days of the Term, an amount equal
to 25% of the Base Monthly Rent payable by Sublandlord under the Master Lease;
and (ii) thereafter for the remainder of the Term, Subtenant shall pay to
Sublandlord, 45% of the Base Monthly Rent payable by Sublandlord under the
Master Lease. Notwithstanding the immediately previous sentence or anything to
the contrary contained herein, (x) if a Subtenant Default occurs during the
first 24 months and 12 days of the Term, the Monthly Base Rent payable by
Subtenant shall increase to 45% of the Base Monthly Rent payable by Sublandlord
under the Master Lease; and (y) if a Subtenant Default occurs after the initial
24 months and 12 days of the Term, Subtenant shall, within thirty (30) days of
Sublandlord’s written demand, pay to Sublandlord an amount equal to Three
Thousand Nine Hundred Thirty-Nine and/no Dollars ($3,939.00) multiplied by the
number of days elapsed from the Commencement Date until the date on which
Subtenant’s Default occurred, but not to exceed a total of 3,000,000.00, as well
as all unpaid and accrued rental amounts. The foregoing sentence shall not limit
and the Sublandlord shall have available to it all other non-monetary remedies
available to it pursuant to Section 13.2 of the Master Lease. As used herein,

 



--------------------------------------------------------------------------------

“Subtenant Default” shall mean a default by Subtenant hereunder that continues
beyond any applicable grace, notice and cure periods. Subtenant agrees to
commence paying an amount equal to the Monthly Base Rent in advance for the
first month of the Term on the Commencement Date and to make rent payments
thereafter on the first day of each month during the remaining Term of this
Sublease. All rental amounts hereunder for any partial month will be prorated on
the basis of the actual number of days elapsed. Except as expressly permitted in
this Sublease, all rental amounts hereunder shall be payable to Sublandlord
without notice, demand, deduction, offset or abatement in lawful money of the
United States of America at P.O. Box 219061, Kansas City, MO 64121-9061 or to
such other person or at such other address as Sublandlord may designate in
writing. If any Monthly Base Rent or Additional Rent is not received by
Sublandlord from Subtenant within five (5) days of the later of (i) when due or
(ii) after written notice to Subtenant that the same has not been received by
Sublandlord (provided such notice for late payment has not previously been given
in the preceding twelve months), then Subtenant shall immediately pay to
Sublandlord a late charge equal to the lesser of any penalties, default interest
charges or other similar costs computed based on the delinquent amount actually
incurred by Sublandlord under the Master Lease by reason of Subtenant’s late
payment or three percent (3%) of such delinquent rent, as liquidated damages for
Subtenant’s failure to make timely payment. If any rent remains delinquent for a
period in excess of thirty (30) days then, in addition to such late charge,
Subtenant shall pay to Sublandlord interest on any rent that is not paid when
due at the Agreed Interest Rate following the date such amount became due until
paid. This paragraph shall not be deemed to grant Subtenant an extension of time
within which to pay rent or prevent Sublandlord from exercising any other right
or remedy.”

 

2. NOTICE MODIFICATION

 

Notwithstanding anything to the contrary in the Sublease, Section 15 of the
Sublease shall be modified to provide that all notices to Sublandlord shall also
be sent to the following in addition to the addresses already provided in
Section 15: Sprint Communications Company, L.P., 6100 Sprint Pkwy,
KSOPHK0410-4A671, Overland Park, KS 66251, Attention: Director, EPS Transaction
and Project Services, Facsimile No. (913) 315-0302.

 

3. MISCELLANEOUS

 

A. In the event of any inconsistencies between the terms of this Amendment and
the Sublease, the terms of this Amendment shall prevail. This Amendment shall
bind and inure to the benefit of Sublandlord and Subtenant and their respective
legal representatives and successors and assigns.

 

B. This Amendment may be executed in counterparts each of which counterparts
when taken together shall constitute one and the same agreement.

 

C. Except as set forth in this Amendment, all terms and conditions of the
Sublease shall remain in full force and effect.

 



--------------------------------------------------------------------------------

D. This Amendment is a fully-integrated agreement which, together with the
Sublease, contains all of the parties’ representations, warranties, agreements
and understandings with respect to the subject matter hereof. The parties agree
that there are no other agreements or understandings, written or oral, express
or implied, tacit or otherwise in respect of the subject matter of this
Amendment. This Amendment may be amended only in writing.

 

E. This Amendment will be governed by the law of the State of California,
without regard to its choice of law rules.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Modification as
of the date first above written.

 

SUBLANDLORD:

SPRINT COMMUNICATIONS COMPANY L.P.,

By:

 

/s/ PAM HATCHER

Name:

 

Pam Hatcher

Title:

 

Manager Program Management

 

SUBTENANT:

EQUINIX OPERATING CO., INC.,

a Delaware corporation

By:

 

/s/ RENEE F. LANAM

Name:

 

Renee F. Lanam

Title:

 

Chief Financial Officer

 